


Exhibit 10.9

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (as amended from time to time, this
“Agreement”) is dated as of February 2, 2011, by and among BankUnited, Inc., a
Delaware corporation (the “Company”), WLR Recovery Fund IV, L.P., a Delaware
limited partnership, WLR IV Parallel ESC, L.P., a Delaware limited partnership,
and WLR/GS Master Co-Investment, L.P., a Delaware limited partnership (each,
respectively, a “WL Ross Stockholder”), Carlyle Partners V, L.P., a Delaware
limited partnership, Carlyle Partners V-A, L.P., a Delaware limited partnership,
CP V Coinvestment A, L.P., a Delaware limited partnership, CP V Coinvestment B,
L.P., a Delaware limited partnership, Carlyle Strategic Partners II, L.P., a
Delaware limited partnership, CSP II Co-Investment, L.P., a Delaware limited
partnership, and Carlyle Financial Services BU, L.P., a Delaware limited
partnership (each, respectively, a “Carlyle Stockholder”), Centerbridge Capital
Partners, L.P., a Delaware limited partnership, Centerbridge Capital Partners
SBS, L.P., a Delaware limited partnership, Centerbridge Capital Partners
Strategic, L.P., a Delaware limited partnership, CB BU Investors, L.L.C., a
Delaware limited liability company, CB BU Investors II, L.L.C., a Delaware
limited liability company, and CB BU Investors III, L.L.C., a Delaware limited
liability company (each, respectively, a “Centerbridge Stockholder”), and
Blackstone Capital Partners V L.P., a Delaware limited partnership, Blackstone
Capital Partners V-AC L.P., a Delaware limited partnership, Blackstone Family
Investment Partnership V L.P., a Delaware limited partnership, and Blackstone
Participation Partnership V L.P., a Delaware limited partnership (each,
respectively, a “Blackstone Stockholder” and, together with the WL Ross
Stockholders, the Carlyle Stockholders and the Centerbridge Stockholders, the
“Investor Stockholders,”), John A. Kanas (“Kanas”), Rajinder P. Singh (“Singh”),
Douglas Pauls (“Pauls”) and John Bohlsen (“Bohlsen,” and collectively with
Kanas, Singh, Pauls and the entities listed under the heading “Management
Stockholders” on the signature pages hereto, the “Management Stockholders,” and
each individually, a “Management Stockholder”), and each of the entities listed
under the heading “Outside Stockholder” on the signature pages hereto (each, an
“Outside Stockholder” and, together, the “Outside Stockholders”).  The
Management Stockholders and the Outside Stockholders are collectively referred
to herein as the “Non-Investor Stockholders.” The Investor Stockholders and the
Outside Stockholders are collectively referred to herein as the “Non-Management
Stockholders.” The Non-Investor Stockholders and the Investor Stockholders are
collectively referred to herein as the “Stockholders.”  References to a
Stockholder include all of its affiliated private equity funds, including
co-invest and side-by-side entities, that hold shares of common stock of the
Company (the “Common Stock”).  References to Stockholders also include
transferees to whom a Stockholder transfers shares and related rights under this
Agreement in accordance with Section 6.1.

 

WHEREAS, the Stockholders hold shares (as such term is defined below) in the
Company; and

 

WHEREAS, concurrently herewith the Company is effectuating an initial public
offering of shares of common stock of the Company (the “IPO”) and has agreed to
provide the Stockholders with the registration rights set forth in this
Agreement with respect to the shares that the Stockholders may hold directly
from time to time;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

In this Agreement:

 

Affiliate means, with respect to a specified Person, any Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, the specified Person, including any Person that is
an “affiliate” as defined in 12 C.F.R. §574.2(d) or 12 C.F.R. §225.2(a);
provided, however, no Member shall be deemed an Affiliate of the Company or any
of its Subsidiaries for purposes of this Agreement.

 

Business Day means any day other than Saturday, Sunday, a recognized United
States holiday or a day on which commercial banks in New York, New York are
closed for business.

 

Director means any member of the board of directors of the Company.

 

Exchange Act means the Securities Exchange Act of 1934, as amended.

 

Original Amount means, as it relates to any Stockholder, the aggregate number of
shares held by such Stockholder (or any of its Affiliates) immediately after
giving effect to the reorganization transaction described in the Registration
Statement on Form S-1 (File No. 333-170203) relating to the IPO, but prior to
giving effect to the sale of shares to be effected pursuant to the IPO, as such
number may be adjusted from time to time for any reorganization,
recapitalization, stock dividend, stock split, reverse stock split or other
similar changes in the Company’s capitalization).

 

Percentage Limit means, with respect to any underwritten offering effected
pursuant to the terms of this Agreement, a percentage that is equal to the
percentage of the total number of shares owned by the Reference Investor
Stockholder and its Affiliates that is proposed to be sold by the Reference
Investor Stockholder and such Affiliates pursuant to such underwritten offering.
In the case of a non-shelf registered underwritten offering, such Percentage
Limit shall be determined based on the notices from the Investor Stockholders
referred to in Section 3.1 and disclosed to the other Stockholders in connection
with the notifications to them regarding their piggyback rights in respect of
such offering.

 

Person means any individual, corporation, partnership, limited liability
company, joint venture, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

Reference Investor Stockholder means, with respect to any underwritten offering
effected pursuant to the terms of this Agreement, the Investor Stockholder that,
together with its Affiliates, has requested to sell the highest percentage of
the shares owned by such

 

2

--------------------------------------------------------------------------------


 

Investor Stockholder and its Affiliates, as compared with the percentage
requested to be sold by any of the other Investors Stockholders and their
respective Affiliates.

 

SEC means the Securities and Exchange Commission.

 

Securities Act means the Securities Act of 1933, as amended.

 

shares means shares of Common Stock of the Company.  Shares held by a
Stockholder the certificate for which does not bear a Securities Act restrictive
legend (or uncertificated shares), which shares may be resold freely without
registration under the Securities Act, will not be considered shares for
purposes of this Agreement.

 

Subsidiary means, for any Person, any other Person (a) in which it directly or
indirectly owns at least fifty percent (50%) of such Person’s voting capital
securities, or (b) with which it is required to be consolidated under GAAP.

 

WKSI means a well-known seasoned issuer, as defined in Rule 405 of the
Securities Act.

 

ARTICLE II

 

DEMAND AND PIGGYBACK RIGHTS

 

2.1          Right to Demand a Non-Shelf Registered Offering.  Upon the demand
of one or more Investor Stockholders at any time and from time to time after the
expiration of the underwriter lock-up period applicable to the Company’s IPO,
the Company will facilitate in the manner described in this Agreement a
non-shelf registered offering of the shares requested by the demanding Investor
Stockholders to be included in such offering.  A demand by Investor Stockholders
for a non-shelf registered offering may not be made unless the shares requested
to be sold by the demanding Investor Stockholders in such offering have an
aggregate market value (based on the most recent closing price of the Common
Stock at the time of the demand) of at least the lesser of (i) $50 million or
(ii) the value of all shares held by the demanding Investor Stockholders. 
Subject to Section 3.5 below, any demanded non-shelf registered offering may, at
the Company’s option, include shares to be sold by the Company for its own
account and will also include shares to be sold by Stockholders that exercise
their related piggyback rights on a timely basis.

 

2.2          Right to Piggyback on a Non-Shelf Registered Offering.  In
connection with any registered offering of Common Stock covered by a non-shelf
registration statement (whether pursuant to the exercise of demand rights or at
the initiative of the Company), the Stockholders may exercise piggyback rights
to have included in such offering shares held by them; provided, however, that
any such Stockholder exercising piggyback rights will be limited to request
registration of a percentage of the shares it owns that is no greater than the
Percentage Limit.  The Company will facilitate in the manner described in this
Agreement any such non-shelf registered offering.

 

3

--------------------------------------------------------------------------------


 

2.3          Right to Demand and Be Included in a Shelf Registration.  Upon the
demand of Investor Stockholders holding a majority of the shares then
collectively held by them, made at any time and from time to time when the
Company is eligible to utilize Form S-3 or a successor form to sell shares in a
secondary offering on a delayed or continuous basis in accordance with Rule 415
of the Securities Act, the Company will facilitate in the manner described in
this Agreement a shelf registration of shares held by the Investor
Stockholders.  Any shelf registration filed by the Company covering shares
(whether pursuant to a Investor Stockholder demand or at the initiative of the
Company) will cover shares held by each of the Stockholders (regardless of
whether they demanded the filing of such shelf or not) exercising piggyback
rights up to an equivalent percentage of their original respective holdings as
is equal to the percentage of the shares held by the Reference Investor
Stockholder with respect to such shelf registration that such Reference Investor
Stockholder includes in such shelf registration, in each case, as determined in
accordance with this Agreement.  If at the time of such request the Company is a
WKSI, such shelf registration would, at the request of such majority Investor
Stockholders, cover an unspecified number of shares to be sold by the Company
and its Stockholders.

 

2.4          Demand and Piggyback Rights for Shelf Takedowns.  Upon the demand
of one or more Investor Stockholders made at any time and from time to time, the
Company will facilitate in the manner described in this Agreement a “takedown”
of shares off of an effective shelf registration statement.  In connection with
any underwritten shelf takedown (whether pursuant to the exercise of such demand
rights or at the initiative of the Company), the Stockholders may exercise
piggyback rights to have included in such takedown shares held by them that are
registered on such shelf; provided, however, that any such Stockholder
exercising piggyback rights in connection with an underwritten shelf takedown
demanded by an Investor Stockholder will be limited so that such Stockholder
shall have the right to sell pursuant to such underwritten offering a percentage
of the shares it owns that is no greater than the Percentage Limit. 
Notwithstanding the foregoing, Investor Stockholders may not demand a shelf
takedown for an underwritten offering unless the shares requested to be sold by
the demanding Investor Stockholders in such takedown have an aggregate market
value (based on the most recent closing price of the Common Stock at the time of
the demand) of at least the lesser of (i) $50 million or (ii) the value of all
shares held by the demanding Investor Stockholders.

 

2.5          Right to Reload a Shelf.  Upon the reasonable written request of an
Investor Stockholder, the Company will file and seek the effectiveness of a
post-effective amendment to an existing shelf in order to register up to the
number of shares previously removed from such shelf by such Investor Stockholder
and not yet “reloaded” onto such shelf.  The Investor Stockholders and the
Company will consult and coordinate with each other in order to accomplish such
replenishments from time to time in a sensible manner.

 

2.6          Limitations on Demand and Piggyback Rights(a)        .

 

(a)           Any demand for the filing of a registration statement or for a
registered offering or takedown will be subject to the constraints of any
applicable lockup arrangements, and such demand must be deferred until such
lockup arrangements no longer apply.  If a demand has been made for a non-shelf
registered offering or for an underwritten takedown, no further

 

4

--------------------------------------------------------------------------------


 

demands may be made so long as the related offering is still being pursued. 
After an underwritten offering demanded by an Investor Stockholder, such
Investor Stockholder may not make another demand for an underwritten offering
prior to 60 days after the expiration of the lockup applicable to its prior
demanded offering unless another Investor Stockholder not subject to a similar
demand restriction joins in the demand.  Notwithstanding anything in this
Agreement to the contrary, the Stockholders will not have piggyback or other
registration rights with respect to registered primary offerings by the Company
(i) covered by a Form S-4 registration statement, Form S-8 registration
statement or a successor form applicable to employee benefit-related or stock
compensation and incentive offers and sales or (ii) where the shares are not
being sold for cash.

 

(b)  The Company may postpone the filing of a demanded registration statement or
suspend the effectiveness of any registration statement for a reasonable
“blackout period” not in excess of 90 days if the board of directors of the
Company determines that such registration or offering could materially interfere
with a bona fide business or financing transaction of the Company or is
reasonably likely to require premature disclosure of material, non-public
information, the premature disclosure of which the board of directors reasonably
determines in the exercise of its good faith judgment (and not for the avoidance
of its obligations under this Agreement) would not be in the best interests of
the Company; provided that the Company shall not postpone the filing of a
demanded registration statement or suspend the effectiveness of any registration
statement pursuant to this Section 2.6(b) more than 90 days in the aggregate in
any 360-day period.  The blackout period will end upon the earlier to occur of,
(i) in the case of a bona fide business or financing transaction, a date not
later than 90 days from the date such deferral commenced, and (ii) in the case
of disclosure of other non-public information, the earlier to occur of (x) the
filing by the Company of its next succeeding Form 10-K or Form 10-Q, or (y) the
date upon which such information is otherwise disclosed.

 

(c)  If an Investor Stockholder, together with its Affiliates, ceases to hold at
least one percent of the shares of Common Stock then issued and outstanding,
such Investor Stockholder shall cease to have the right to make a demand for a
registered offering pursuant to Sections 2.1 or 2.3 or any demand for a
“takedown” of shares off of an effective shelf registration statement pursuant
to Section 2.4; provided, that nothing in this Section 2.6(c) shall limit any
Investor Stockholder from exercising piggyback rights pursuant to this Agreement
or from participating in any offering that may be otherwise effected pursuant to
this Agreement or any registration statement or prospectus filed pursuant
hereto.

 

ARTICLE III

 

NOTICES, CUTBACKS AND OTHER MATTERS

 

3.1          Notifications Regarding Registration Statements.  In order for one
or more Investor Stockholders to exercise their right to demand that a
registration statement be filed, they must so notify the Company in writing
indicating the number of shares sought to be registered by such Investor
Stockholders and their respective Affiliates and the proposed plan of
distribution.  Upon receipt of any such demand, the Company shall, as promptly
as reasonably practicable, deliver notice thereof to the other Investor
Stockholders.  Within 10 Business Days

 

5

--------------------------------------------------------------------------------


 

of receipt of such notice from the Company, such other Investor Stockholders
shall notify the Company if they (together with their Affiliates) wish to
register a greater percentage of their shares than the percentage of shares
requested to be registered by the Investor Stockholder and its Affiliates that
delivered the original notice referred to in the first sentence of this
Section 3.1.  The Company will use all reasonable efforts to keep the
Stockholders contemporaneously apprised of all pertinent aspects of its pursuit
of any registration, whether pursuant to a Investor Stockholder demand or
otherwise, with respect to which a piggyback opportunity is available, including
the Percentage Limit and identity of the Reference Investor Stockholder once
such Percentage Limit and Reference Investor Stockholder has been established
pursuant to the notices referred to in this Section 3.1 and the applicable
definitions of Percentage Limit and Reference Investor Stockholder.  Pending any
required public disclosure and subject to applicable legal requirements, the
parties will maintain the confidentiality of these discussions.

 

3.2          Notifications Regarding Registration Piggyback Rights.  Any
Stockholder wishing to exercise its piggyback rights with respect to a non-shelf
registration or with respect to an underwritten takedown off a shelf
registration statement must notify the Company, which shall notify the other
Stockholders, of the number of shares it seeks to have included in such
registration statement.  Such notice must be given as soon as practicable, but
in no event later than 5:00 p.m., New York City time, on the second trading day
prior to the earlier of (i) if applicable, the date on which the preliminary
prospectus intended to be used in connection with pre-effective marketing
efforts for the relevant offering is expected to be finalized, and (ii) in any
case, the date on which the pricing of the relevant offering is expected to
occur.  No such notice is required in connection with a shelf registration
statement (other than in connection with an underwritten takedown pursuant
thereto), as shares held by all Stockholders will be included therein up to the
applicable percentage referred to in Section 2.3.

 

3.3          Notifications Regarding Demanded Underwritten Takedowns.

 

(a)           The Company will keep the Stockholders contemporaneously apprised
of all pertinent aspects of any underwritten shelf takedown in order that they
may have a reasonable opportunity to exercise their related piggyback rights. 
Without limiting the Company’s obligation as described in the preceding
sentence, having a reasonable opportunity requires that the Stockholders be
notified by the Company of an anticipated underwritten takedown (whether
pursuant to a demand made by other Stockholders or made at the Company’s own
initiative) no later than 5:00 p.m., New York City time, on (i) if applicable,
the second trading day prior to the date on which the preliminary prospectus or
prospectus supplement intended to be used in connection with pre-pricing
marketing efforts for such takedown is finalized, and (ii) in all cases, the
second trading day prior to the date on which the pricing of the relevant
takedown occurs.  To the extent reasonably practicable, upon receipt of a demand
by one or more Investor Stockholders for an underwritten shelf takedown pursuant
to Section 2.4, the Company shall provide the other Investor Stockholders with
advance notice of the amount requested to be sold by the Investor Stockholders
and their respective Affiliates pursuant to such demand, and the other Investor
Stockholders shall, to the extent reasonably practicable, provide the Company
with notice of whether they wish, together with their Affiliates, to sell a
greater percentage of shares than the shares so demanded so that, to the extent
reasonably practicable, the Company

 

6

--------------------------------------------------------------------------------


 

may be enabled to, and shall, provide notice of the Percentage Limit to the
Stockholders in advance of the time at which their notice is due pursuant to
Section 3.3(b).

 

(b)           Any Stockholder wishing to exercise its piggyback rights with
respect to an underwritten shelf takedown must notify the Company and the other
Stockholders of the number of shares it seeks to have included in such
takedown.  Such notice must be given as soon as practicable, but in no event
later than 5:00 p.m., New York City time, on (i) if applicable, the second
trading day prior to the date on which the preliminary prospectus or prospectus
supplement intended to be used in connection with marketing efforts for the
relevant offering is expected to be finalized, and (ii) in all cases, the second
trading day prior to the date on which the pricing of the relevant takedown
occurs.

 

(c)           Pending any required public disclosure and subject to applicable
legal requirements, the parties will maintain appropriate confidentiality of
their discussions regarding a prospective underwritten takedown.

 

3.4          Plan of Distribution, Underwriters and Counsel.  If a majority of
the shares proposed to be sold in an underwritten offering through a non-shelf
registration statement or through a shelf takedown are being sold by the Company
for its own account, the Company will be entitled to determine the plan of
distribution and select the managing underwriters for such offering.  Otherwise,
Stockholders holding a majority of the shares requested to be included in such
offering will be entitled to determine the plan of distribution and select the
managing underwriters, and such majority will also be entitled to select counsel
for the selling Stockholders (which may be the same as counsel for the
Company).  In the case of a shelf registration statement, the plan of
distribution will provide as much flexibility as is reasonably possible,
including with respect or resales by transferee Stockholders.

 

3.5          Cutbacks.  If the managing underwriters advise the Company and the
selling Stockholders that, in their opinion, the number of shares requested to
be included in an underwritten offering exceeds the amount that can be sold in
such offering without adversely affecting the distribution of the shares being
offered, such offering will include only the number of shares that the
underwriters advise can be sold in such offering.  If the Company is selling
shares for its own account in such offering, the Company will have first
priority.  To the extent of any remaining capacity, and in all other cases where
the Company is not selling shares in the relevant offering, the selling
Stockholders will be subject to cutback pro rata based on the number of shares
initially requested by them to be included in such offering in accordance with
this Agreement and which they are entitled to sell pursuant to the terms hereof,
without distinguishing between Stockholders based on who made the demand for
such offering.  Except as contemplated by Section 6.1(b) and the immediately
preceding three sentences, other stockholders (other than transferees to whom a
Stockholder has assigned its rights under this Agreement) will be included in an
underwritten offering only with the consent of Stockholders holding a majority
of the shares being sold in such offering.

 

3.6          Withdrawals.  Even if shares held by a Stockholder have been part
of a registered underwritten offering, such Stockholder may, no later than the
time at which the

 

7

--------------------------------------------------------------------------------


 

public offering price and underwriters’ discount are determined with the
managing underwriter, decline to sell all or any portion of the shares being
offered for its account.

 

3.7          Lockups.  In connection with any underwritten offering of shares,
the Company and each Stockholder will agree (in the case of Stockholders, with
respect to shares respectively held by them) to be bound by the underwriting
agreement’s lockup restrictions (which must apply in like manner to all of them)
that are agreed to (a) by the Company, if a majority of the shares being sold in
such offering are being sold for its account, and (b) by Stockholders holding a
majority of shares being sold by all Stockholders, if a majority of the shares
being sold in such offering are being sold by Stockholders.

 

3.8          Expenses.  All expenses incurred in connection with any
registration statement or registered offering covering shares held by
Stockholders, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel (including the fees and
disbursements of outside counsel for Stockholders) and of the independent
certified public accountants, and the expense of qualifying such shares under
state blue sky laws, will be borne by the Company.  However, underwriters’,
brokers’ and dealers’ discounts and commissions applicable to shares sold for
the account of a Stockholder will be borne by such Stockholder.

 

ARTICLE IV

 

FACILITATING REGISTRATIONS AND OFFERINGS

 

4.1          General.  If the Company becomes obligated under this Agreement to
facilitate a registration and offering of shares on behalf of Stockholders, the
Company will do so with the same degree of care and dispatch as would reasonably
be expected in the case of a registration and offering by the Company of shares
for its own account.  Without limiting this general obligation, the Company will
fulfill its specific obligations as described in this Article IV.

 

4.2          Registration Statements.  In connection with each registration
statement that is demanded by Stockholders or as to which piggyback rights
otherwise apply, the Company will:

 

(a)           prepare and file with the SEC a registration statement covering
the applicable shares, (ii) file amendments thereto as warranted, (iii) seek the
effectiveness thereof, and (iv) file with the SEC prospectuses and prospectus
supplements as may be required, all in consultation with the Stockholders and as
reasonably necessary in order to permit the offer and sale of the such shares in
accordance with the applicable plan of distribution;

 

(b)           (1) within a reasonable time prior to the filing of any
registration statement, any prospectus, any amendment to a registration
statement, amendment or supplement to a prospectus or any free writing
prospectus, provide copies of such documents to the selling Stockholders and to
the underwriter or underwriters of an underwritten offering, if applicable, and
to their respective counsel; fairly consider such reasonable changes in any such
documents

 

8

--------------------------------------------------------------------------------


 

prior to or after the filing thereof as the counsel to the Stockholders or the
underwriter or the underwriters may request; and make such of the
representatives of the Company as shall be reasonably requested by the selling
Stockholders or any underwriter available for discussion of such documents;

 

(2)           within a reasonable time prior to the filing of any document which
is to be incorporated by reference into a registration statement or a
prospectus, provide copies of such document to counsel for the Stockholders and
underwriters; fairly consider such reasonable changes in such document prior to
or after the filing thereof as counsel for such Stockholders or such underwriter
shall request; and make such of the representatives of the Company as shall be
reasonably requested by such counsel available for discussion of such document;

 

(c)           cause each registration statement and the related prospectus and
any amendment or supplement thereto, as of the effective date of such
registration statement, amendment or supplement and during the distribution of
the registered shares (x) to comply in all material respects with the
requirements of the Securities Act and the rules and regulations of the SEC and
(y) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading;

 

(d)           notify each Stockholder promptly, and, if requested by such
Stockholder, confirm such advice in writing, (i) when a registration statement
has become effective and when any post-effective amendments and supplements
thereto become effective if such registration statement or post-effective
amendment is not automatically effective upon filing pursuant to Rule 462 of the
Securities Act, (ii) of the issuance by the SEC or any state securities
authority of any stop order, injunction or other order or requirement suspending
the effectiveness of a registration statement or the initiation of any
proceedings for that purpose, (iii) if, between the effective date of a
registration statement and the closing of any sale of securities covered thereby
pursuant to any agreement to which the Company is a party, the representations
and warranties of the Company contained in such agreement cease to be true and
correct in all material respects or if the Company receives any notification
with respect to the suspension of the qualification of the shares for sale in
any jurisdiction or the initiation of any proceeding for such purpose, and
(iv) of the happening of any event during the period a registration statement is
effective as a result of which such registration statement or the related
Prospectus contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading;

 

(e)           furnish counsel for each underwriter, if any, and for the
Stockholders copies of any correspondence with the SEC or any state securities
authority relating to the registration statement or prospectus;

 

(f)            otherwise comply with all applicable rules and regulations of the
SEC, including making available to its security holders an earnings statement
covering at least 12 months which shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder (or any similar
provision then in force);

 

9

--------------------------------------------------------------------------------


 

(g)           use all reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of a registration statement at the earliest
possible time;

 

4.3          Non-Shelf Registered Offerings and Shelf Takedowns.  In connection
with any non-shelf registered offering or shelf takedown that is demanded by
Stockholders or as to which piggyback rights otherwise apply, the Company will:

 

(a)           cooperate with the selling Stockholders shares and the sole
underwriter or managing underwriter(s) of an underwritten offering shares, if
any, to facilitate the timely preparation and delivery of certificates
representing the shares to be sold and not bearing any restrictive legends; and
enable such shares to be in such denominations (consistent with the provisions
of the governing documents thereof) and registered in such names as the selling
Stockholders or the sole underwriter or managing underwriter of an underwritten
offering of shares, if any, may reasonably request at least five days prior to
any sale of such shares;

 

(b)           furnish to each Stockholder and to each underwriter, if any,
participating in the relevant offering, without charge, as many copies of the
applicable prospectus, including each preliminary prospectus, and any amendment
or supplement thereto and such other documents as such Stockholder or
underwriter may reasonably request in order to facilitate the public sale or
other disposition of the shares; the Company hereby consents to the use of the
prospectus, including each preliminary prospectus, by each such Stockholder and
underwriter in connection with the offering and sale of the shares covered by
the prospectus or the preliminary prospectus;

 

(c)           (i)  use all reasonable efforts to register or qualify the shares
being offered and sold, no later than the time the applicable registration
statement becomes effective, under all applicable state securities or “blue sky”
laws of such jurisdictions as each underwriter, if any, or any Stockholder
holding shares covered by a registration statement, shall reasonably request;
(ii) use all reasonable efforts to keep each such registration or qualification
effective during the period such registration statement is required to be kept
effective; and (iii) do any and all other acts and things which may be
reasonably necessary or advisable to enable each such underwriter, if any, and
Stockholder to consummate the disposition in each such jurisdiction of such
shares owned by such Stockholder; provided, however, that the Company shall not
be obligated to qualify as a foreign corporation or as a dealer in securities in
any jurisdiction in which it is not so qualified or to consent to be subject to
general service of process (other than service of process in connection with
such registration or qualification or any sale of shares in connection
therewith) in any such jurisdiction;

 

(d)           cause all shares being sold to be qualified for inclusion in or
listed on the New York Stock Exchange or any other U.S. securities exchange on
which shares issued by the Company are then so qualified or listed if so
requested by the Stockholders, or if so requested by the underwriter or
underwriters of an underwritten offering of shares, if any;

 

(e)           cooperate and assist in any filings required to be made with the
Financial Industry Regulatory Authority and in the performance of any due
diligence investigation by any underwriter in an underwritten offering;

 

10

--------------------------------------------------------------------------------

 

(f)            use all reasonable efforts to facilitate the distribution and
sale of any shares to be offered pursuant to this Agreement, including without
limitation by participating in “road shows,” holding meetings with and making
calls to potential investors and taking such other actions as shall be
reasonably requested by the Stockholders or the lead managing underwriter(s) of
any underwritten offering; provided that management of the Company shall not be
obligated to participate in “road shows” with respect to more than two
underwritten offerings effected pursuant to a demand or shelf takedown made
pursuant to Section 2.1 or 2.4 in any twelve-month period); and

 

(g)           enter into customary agreements (including, in the case of an
underwritten offering, underwriting agreements in customary form, and including
provisions with respect to indemnification and contribution in customary form
and consistent with the provisions relating to indemnification and contribution
contained herein) and take all other customary and appropriate actions in order
to expedite or facilitate the disposition of such shares and in connection
therewith:

 

1.             make such representations and warranties to the selling
Stockholders and the underwriters, if any, in form, substance and scope as are
customarily made by issuers to underwriters in similar underwritten offerings;

 

2.             obtain opinions of counsel to the Company and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the lead managing underwriter, if any) addressed to each selling
Stockholder and the underwriters, if any, covering the matters customarily
covered in opinions requested in sales of securities or underwritten offerings
and such other matters as may be reasonably requested by such Stockholders and
underwriters;

 

3.             obtain “cold comfort” letters and updates thereof from the
Company’s independent certified public accountants addressed to the selling
Stockholders, if permissible, and the underwriters, if any, which letters shall
be customary in form and shall cover matters of the type customarily covered in
“cold comfort” letters to underwriters in connection with primary underwritten
offerings;

 

4.             to the extent requested and customary for the relevant
transaction, enter into a securities sales agreement with the Stockholders
providing for, among other things, the appointment of such representative as
agent for the selling Stockholders for the purpose of soliciting purchases of
shares, which agreement shall be customary in form, substance and scope and
shall contain customary representations, warranties and covenants

 

The above shall be done at such times as customarily occur in similar registered
offerings or shelf takedowns.

 

4.4          Due Diligence.  In connection with each registration and offering
of shares to be sold by Stockholders, the Company will, in accordance with
customary practice, make available for inspection by representatives of the
Stockholders and underwriters and any counsel or accountant retained by such
Stockholder or underwriters all relevant financial and

 

11

--------------------------------------------------------------------------------


 

other records, pertinent corporate documents and properties of the Company and
cause appropriate officers, managers and employees of the Company to supply all
information reasonably requested by any such representative, underwriter,
counsel or accountant in connection with their due diligence exercise.

 

4.5          Information from Stockholders.  Each Stockholder that holds shares
covered by any registration statement will furnish to the Company such
information regarding itself as is required to be included in the registration
statement, the ownership of shares by such Stockholder and the proposed
distribution by such Stockholder of such shares as the Company may from time to
time reasonably request in writing.

 

ARTICLE V

 

INDEMNIFICATION

 

5.1          Indemnification by the Company.  In the event of any registration
under the Securities Act by any registration statement pursuant to rights
granted in this Agreement of shares held by Stockholders (including the
registration in respect of the IPO), the Company will hold harmless Stockholders
and each underwriter of such securities and each other person, if any, who
controls any Stockholder or such underwriter within the meaning of the
Securities Act, against any losses, claims, damages, or liabilities (including
legal fees and costs of court), joint or several, to which Stockholders or such
underwriter or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages, or liabilities (or any
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact (i) contained, on its effective
date, in any registration statement under which such securities were registered
under the Securities Act or any amendment or supplement to any of the foregoing,
or which arise out of or are based upon the omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or (ii) contained in any preliminary
prospectus, if used prior to the effective date of such registration statement,
or in the final prospectus (as amended or supplemented if the Company shall have
filed with the SEC any amendment or supplement to the final prospectus), or
which arise out of or are based upon the omission or alleged omission (if so
used) to state a material fact required to be stated in such prospectus or
necessary to make the statements in such prospectus not misleading; and will
reimburse Stockholders and each such underwriter and each such controlling
person for any legal or any other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage, or
liability; provided, however, that the Company shall not be liable to any
Stockholder or its underwriters or controlling persons in any such case to the
extent that any such loss, claim, damage, or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in such registration statement or such amendment or supplement, in
reliance upon and in conformity with information furnished to the Company
through a written instrument duly executed by Stockholders or such underwriter
specifically for use in the preparation thereof.

 

5.2          Indemnification by Stockholders.  Each Stockholder will indemnify
and hold harmless (in the same manner and to the same extent as set forth in
Section 5.1) the

 

12

--------------------------------------------------------------------------------


 

Company, each director of the Company, each officer of the Company who shall
sign the registration statement, and any person who controls the Company within
the meaning of the Securities Act, (i) with respect to any statement or omission
from such registration statement, or any amendment or supplement to it, if such
statement or omission was made in reliance upon and in conformity with
information furnished to the Company through a written instrument duly executed
by such Stockholder specifically regarding such Stockholder for use in the
preparation of such registration statement or amendment or supplement, and
(ii) with respect to compliance by Stockholders with applicable laws in
effecting the sale or other disposition of the securities covered by such
registration statement.

 

5.3          Indemnification Procedures.  Promptly after receipt by an
indemnified party of notice of the commencement of any action involving a claim
referred to in the preceding Sections of this Article V, the indemnified party
will, if a resulting claim is to be made or may be made against and indemnifying
party, give written notice to the indemnifying party of the commencement of the
action.  The failure of any indemnified party to give notice shall not relieve
the indemnifying party of its obligations in this Article V, except to the
extent that the indemnifying party is actually prejudiced by the failure to give
notice.  If any such action is brought against an indemnified party, the
indemnifying party will be entitled to participate in and to assume the defense
of the action with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election to assume defense of the action, the indemnifying party will not be
liable to such indemnified party for any legal or other expenses incurred by the
latter in connection with the action’s defense.  An indemnified party shall have
the right to employ separate counsel in any action or proceeding and participate
in the defense thereof, but the fees and expenses of such counsel shall be at
such indemnified party’s expense unless (a) the employment of such counsel has
been specifically authorized in writing by the indemnifying party, which
authorization shall not be unreasonably withheld, (ii) the indemnifying party
has not assumed the defense and employed counsel reasonably satisfactory to the
indemnified party within 30 days after notice of any such action or proceeding,
or (iii) the named parties to any such action or proceeding (including any
impleaded parties) include the indemnified party and the indemnifying party and
the indemnified party shall have been advised by such counsel that there may be
one or more legal defenses available to the indemnified party that are different
from or additional to those available to the indemnifying party (in which case
the indemnifying party shall not have the right to assume the defense of such
action or proceeding on behalf of the indemnified party), it being understood,
however, that the indemnifying party shall not, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to all local counsel which is necessary, in the good
faith opinion of both counsel for the indemnifying party and counsel for the
indemnified party in order to adequately represent the indemnified parties) for
the indemnified party and that all such fees and expenses shall be reimbursed as
they are incurred upon written request and presentation of invoices.  Whether or
not a defense is assumed by the indemnifying party, the indemnifying party will
not be subject to any liability for any settlement made without its consent.  No
indemnifying party will consent to entry of any judgment or enter into any
settlement which (i) does not include as an unconditional term the giving by the
claimant or plaintiff, to the indemnified party, of a release from all liability
in respect of such claim or litigation or (ii)

 

13

--------------------------------------------------------------------------------


 

involves the imposition of equitable remedies or the imposition of any
non-financial obligations on the indemnified party.

 

5.4          Contribution.  If the indemnification required by this Article V
from the indemnifying party is unavailable to or insufficient to hold harmless
an indemnified party in respect of any indemnifiable losses, claims, damages,
liabilities, or expenses, then the indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of such losses,
claims, damages, liabilities, or expenses in such proportion as is appropriate
to reflect (i) the relative benefit of the indemnifying and indemnified parties
and (ii) if the allocation in clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect the relative benefit referred to in
clause (i) and also the relative fault of the indemnified and indemnifying
parties, in connection with the actions which resulted in such losses, claims,
damages, liabilities, or expenses, as well as any other relevant equitable
considerations.  The relative fault of the indemnifying party and the
indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact, has been made by, or relates to information supplied by,
such indemnifying party or parties, and the parties’ relative intent, knowledge,
access to information, and opportunity to correct or prevent such action.  The
amount paid or payable by a party as a result of the losses, claims, damage,
liabilities, and expenses referred to above shall be deemed to include any legal
or other fees or expenses reasonably incurred by such party in connection with
any investigation or proceeding.  The Company and Stockholders agree that it
would not be just and equitable if contribution pursuant to this Section 5.4
were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in the
prior provisions of this Section 5.4.

 

Notwithstanding the provisions of this Section 5.4, no indemnifying party shall
be required to contribute any amount in excess of the amount by which the total
price at which the securities were offered to the public by the indemnifying
party exceeds the amount of any damages which the indemnifying party has
otherwise been required to pay by reason of an untrue statement or omission.  No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such a fraudulent misrepresentation.

 

ARTICLE VI

 

OTHER AGREEMENTS

 

6.1          Transfer of Rights.

 

(a)           Any Stockholder may transfer all or any portion of its rights
under this Agreement to any transferee of shares held by such Stockholder.  Any
such transfer of registration rights will be effective upon receipt by the
Company of (i) written notice from such Stockholder stating the name and address
of any transferee and identifying the number of shares with respect to which
rights under this Agreement are being transferred and the nature of the rights
so transferred, and (ii) a written agreement from such Stockholder to be bound
by the terms of this Agreement.  However, if such transferees are receiving
shares through an in-kind

 

14

--------------------------------------------------------------------------------


 

distribution with an ability to resale shares off of a shelf registration
statement, no such written agreement is required, and such in-kind transferees
will, as transferee Stockholders, be entitled as third party beneficiaries to
the rights under this Agreement so transferred.  In that regard, in-kind
transferees will not be given demand or piggyback rights; rather, their means of
registered resale will be limited to sales off a shelf with respect to which no
special actions are required by the Company or the other Stockholders.  The
Company and the transferring Stockholder will notify the other Stockholders as
to who the transferees are and the nature of the rights so transferred.

 

(b)           In the event the Company engages in a merger or consolidation in
which the shares are converted into securities of another company, appropriate
arrangements will be made so that the registration rights provided under this
Agreement continue to be provided to Stockholders by the issuer of such
securities.  To the extent such new issuer, or any other company acquired by the
Company in a merger or consolidation, was bound by registration rights
obligations that would conflict with the provisions of this Agreement, the
Company will, unless Stockholders then holding a majority of the shares
otherwise agree, use its best efforts to modify any such “inherited”
registration rights obligations so as not to interfere in any material respects
with the rights provided under this Agreement.

 

6.2          Limited Liability.  Notwithstanding any other provision of this
Agreement, neither the members, general partners, limited partners or managing
directors, or any directors or officers of any members, general or limited
partner, advisory director, nor any future members, general partners, limited
partners, advisory directors, or managing directors, if any, of any Stockholder
shall have any personal liability for performance of any obligation of such
Stockholder under this Agreement in excess of the respective capital
contributions of such members, general partners, limited partners, advisory
directors or managing directors to such Stockholder.

 

6.3          Rule 144.  (A) If the Company is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, the Company covenants
that it will file all reports required to be filed by it under Section 13 or
15(d) of the Exchange Act or (B) if the Company is not subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, it will, upon the
request of any Stockholder, as promptly as reasonably practicable after the
receipt of such a request, take such action as necessary to comply with
Rule 144(c)(ii) under the Securities Act, in each case, so as to enable
Stockholders to sell shares pursuant to Rule 144 under the Securities Act, as
such Rule may be amended from time to time (or any successor rule).  Upon the
request of any Stockholder, the Company will deliver to such Stockholder a
written statement as to whether it has complied with such requirements.

 

6.4          In-Kind Distributions.  If any Stockholder seeks to effectuate an
in-kind distribution of all or part of its shares to its direct or indirect
equityholders, the Company will, subject to applicable lockups, work with such
Stockholder and the Company’s transfer agent to facilitate such in-kind
distribution in the manner reasonably requested by such Stockholder.

 

6.5          Holdback Agreements.  Without limiting its other obligations
hereunder, except as part of the IPO or to the extent that such Stockholder is
prohibited by applicable law from agreeing to withhold securities from sale:

 

15

--------------------------------------------------------------------------------


 

(a)           each Stockholder (other than The Wellcome Trust Limited as trustee
of The Wellcome Trust) agrees not to effect any sale or distribution, including
any sale under Rule 144 of the Securities Act, of any equity securities of the
Company or securities convertible into or exchangeable or exercisable for equity
securities of the Company during a period of 180 days after the date of the
underwriting agreement with respect to the IPO;

 

(b)           each Management Stockholder (other than Kanas) agrees not to
effect any sale or distribution in reliance upon or pursuant to Rule 144 under
the Securities Act of any equity securities of the Company or securities
convertible into or exchangeable or exercisable for equity securities of the
Company during a period ending on the first anniversary of the date of the
underwriting agreement with respect to the IPO; and

 

(c)           each of Kanas and each Investor Stockholder agrees not to effect
any sale or distribution in reliance upon or pursuant to Rule 144 under the
Securities Act of any equity securities of the Company or securities convertible
into or exchangeable or exercisable for equity securities of the Company during
a period ending on the date that is 18 months after the date of the underwriting
agreement with respect to the IPO.

 

ARTICLE VII

 

MISCELLANEOUS

 

7.1          Notices.  All notices, requests, demands and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered personally, (b) mailed,
certified or registered mail with postage prepaid, (c) sent by next-day or
overnight mail or delivery or (d) sent by fax, to the address set forth opposite
the Company’s or such Stockholder’s name on Schedule A attached hereto, or at
such other address as such Stockholder may hereafter designate by written notice
to the Company.  All such notices, requests, demands, waivers and other
communications shall be deemed to have been received (w) if by personal
delivery, on the day delivered, (x) if by certified or registered mail, on the
fifth business day after the mailing thereof, (y) if by next-day or overnight
mail or delivery, on the day delivered, or (z) if by fax, on the day delivered;
provided that such delivery is confirmed.

 

7.2          Section Headings.  The article and section headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.  References in this Agreement to a designated
“Article” or “Section” refer to an Article or Section of this Agreement unless
otherwise specifically indicated.

 

7.3          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

7.4          Consent to Jurisdiction and Service of Process.  The parties to
this Agreement hereby agree to submit to the jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof in any action or
proceeding arising out of or relating to this Agreement.

 

16

--------------------------------------------------------------------------------


 

7.5          Amendments.  This Agreement may be amended only by an instrument in
writing executed by the Company and Stockholders holding a majority of the
shares collectively held by them.  Any such amendment will apply to all
Stockholders equally, without distinguishing between them.  This Agreement will
terminate as to any Stockholder when it no longer holds any shares.

 

7.6          Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the parties with respect to the transactions contemplated
hereby and thereby.  The registration rights granted under this Agreement
supersede any registration, qualification or similar rights with respect to any
of the shares of Common Stock granted under any other agreement, and any of such
preexisting registration rights are hereby terminated.

 

7.7          Severability.  The invalidity or unenforceability of any specific
provision of this Agreement shall not invalidate or render unenforceable any of
its other provisions.  Any provision of this Agreement held invalid or
unenforceable shall be deemed reformed, if practicable, to the extent necessary
to render it valid and enforceable and to the extent permitted by law and
consistent with the intent of the parties to this Agreement.

 

7.8          Counterparts.  This Agreement may be executed in multiple
counterparts, including by means of facsimile, each of which shall be deemed an
original, but all of which together shall constitute the same instrument.

 

7.9          Other Business for Non-Management Stockholders.

 

(a)           Subject to this Section 7.9, any Non-Management Stockholder or any
of its Affiliates may engage in or possess an interest in other business
ventures of any nature or description, independently or with others, similar or
dissimilar to the business of the Company or any Subsidiary thereof, and the
Company, any Subsidiary of the Company, the Directors, the directors of any
Subsidiary of the Company and the other Stockholders shall have no rights by
virtue of this Agreement in and to such ventures or the income or profits
derived therefrom, and the pursuit of any such venture, even if competitive with
the business of the Company or any Subsidiary thereof, shall not be deemed
wrongful or improper.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement, until such date as is six months after the date on which any
Non-Management Stockholder and its Affiliates (provided that for purposes of
this Section 7.9, the term “Affiliate” shall specifically exclude each of the
Persons listed on Schedule 7.9 with respect to the Stockholder or Stockholders
listed beside the name of such Person on Schedule 7.9) cease to hold
collectively a number of shares that represents at least 25% of the Original
Amount applicable to such Non-Management Stockholder and its Affiliates, neither
such Non-Management Stockholder nor any of its Affiliates shall hold, directly
or indirectly, 4.9 percent or more of the stock or equity interests in (or any
other ownership interests in or other rights to share in the profits of) any
depository institution (as defined in 12 U.S.C. Section 1813(c)(1)) or holding
company thereof that:

 

(1)           has more than 50% of its deposits (as defined in 12 U.S.C.
Section 1813(l)) in the State of Florida;

 

17

--------------------------------------------------------------------------------


 

(2)           has more than 50% of its branches (measured by physical presence)
in the State of Florida; or

 

(3)           has its principal place of business or headquarters in the State
of Florida.

 

18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

INVESTOR STOCKHOLDERS:

 

 

WLR RECOVERY FUND IV, L.P.

 

By: WLR Recovery Associates IV LLC

 

Its General Partner

 

 

 

By: WL Ross Group, L.P.

 

its Managing Member

 

 

 

By: El Vedado, LLC

 

Its General Partner

 

 

 

By

/s/ Wilbur L. Ross

 

Name:

 

 

Title:

 

 

 

 

 

 

WLR IV PARALLEL ESC, L.P.

 

By: WLR Recovery Associates IV LLC

 

Its Attorney-in-fact

 

 

 

By: WL Ross Group, L.P.

 

its Managing Member

 

 

 

By: El Vedado, LLC

 

Its General Partner

 

 

 

By

/s/ Wilbur L. Ross

 

Name:

 

 

Title:

 

 

 

 

 

 

WLR/GS MASTER CO-INVESTMENT, L.P.

 

By: WLR Master Co-Investment GP LLC

 

Its General Partner

 

 

 

By

/s/ Wilbur L. Ross

 

Name:

 

 

Title:

 

 

[Signature Page — Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

CARLYLE PARTNERS V, L.P.

 

 

By:

TC GROUP V, L.P., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC GROUP V MANAGING GP, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC GROUP, L.L.C., its sole member

 

 

 

 

 

 

 

 

 

 

By:

TCG HOLDINGS, L.L.C., its managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel A. D’Aniello

 

 

 

Name:

Daniel A. D’Aniello

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

CARLYLE PARTNERS V-A, L.P.

 

 

 

 

By:

TC GROUP V, L.P., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC GROUP V MANAGING GP, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC GROUP, L.L.C., its sole member

 

 

 

 

 

 

 

 

 

 

By:

TCG HOLDINGS, L.L.C., its managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel A. D’Aniello

 

 

 

Name:

Daniel A. D’Aniello

 

 

 

Title:

Managing Director

 

20

--------------------------------------------------------------------------------


 

 

CP V COINVESTMENT A, L.P.

 

 

 

 

 

 

By:

TC GROUP V, L.P., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC GROUP V MANAGING GP, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC GROUP, L.L.C., its sole member

 

 

 

 

 

 

 

 

 

 

By:

TCG HOLDINGS, L.L.C., its managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel A. D’Aniello

 

 

 

Name:

Daniel A. D’Aniello

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

CP V COINVESTMENT B, L.P.

 

 

 

 

 

 

By:

TC GROUP V, L.P., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC GROUP V MANAGING GP, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC GROUP, L.L.C., its sole member

 

 

 

 

 

 

 

 

 

 

By:

TCG HOLDINGS, L.L.C., its managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel A. D’Aniello

 

 

 

Name:

Daniel A. D’Aniello

 

 

 

Title:

Managing Director

 

21

--------------------------------------------------------------------------------


 

 

CARLYLE STRATEGIC PARTNERS II, L.P.

 

 

 

 

By:

CSP II GENERAL PARTNER, L.P., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC GROUP CSP II, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC Group, L.L.C., its sole member

 

 

 

 

 

 

 

 

 

 

By:

TCG Holdings, L.L.C., its managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel A. D’Aniello

 

 

 

Name:

Daniel A. D’Aniello

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

CSP II CO-INVESTMENT, L.P.

 

 

By:

CSP II GENERAL PARTNER, L.P., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC GROUP CSP II, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

 

By:

TC Group, L.L.C., its sole member

 

 

 

 

 

 

 

 

 

 

By:

TCG Holdings, L.L.C., its managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel A. D’Aniello

 

 

 

Name:

Daniel A. D’Aniello

 

 

 

Title:

Director

 

22

--------------------------------------------------------------------------------

 

 

CARLYLE FINANCIAL SERVICES BU, L.P.

 

 

 

 

By:

TCG FINANCIAL SERVICES L.P., its general partner

 

 

 

 

 

 

 

 

 

 

By:

CARLYLE FINANCIAL SERVICES, LTD., its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel A. D’Aniello

 

 

 

Name:

Daniel A. D’Aniello

 

 

 

Title:

Director

 

 

 

 

 

 

 

CENTERBRIDGE CAPITAL PARTNERS, L.P.

 

 

 

 

By:

Centerbridge Associates, L.P., its general partner

 

 

 

 

 

 

 

 

 

 

By:

Centerbridge GP Investors, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lance West

 

 

 

Name:

Lance West

 

 

 

Title:

Senior Managing Director

 

 

 

 

 

 

 

CENTERBRIDGE CAPITAL PARTNERS SBS, L.P.

 

 

 

 

By:

Centerbridge Associates, L.P., its general partner

 

 

 

 

 

 

 

 

 

 

By:

Centerbridge GP Investors, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lance West

 

 

 

Name:

Lance West

 

 

 

Title:

Senior Managing Director

 

23

--------------------------------------------------------------------------------


 

 

CENTERBRIDGE CAPITAL PARTNERS STRATEGIC, L.P.

 

 

 

 

By:

Centerbridge Associates, L.P., its general partner

 

 

 

 

 

 

 

 

 

 

By:

Centerbridge GP Investors, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lance West

 

 

 

Name:

Lance West

 

 

 

Title:

Senior Managing Director

 

 

 

 

 

 

 

CB BU INVESTORS, L.L.C.

 

 

 

 

 

 

By:

Centerbridge Associates, L.P., its manager

 

 

 

 

 

 

 

 

 

 

By:

Centerbridge GP Investors, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lance West

 

 

 

Name:

Lance West

 

 

 

Title:

Senior Managing Director

 

 

 

 

 

 

 

CB BU INVESTORS II, L.L.C.

 

 

 

 

By:

Centerbridge Associates, L.P., its manager

 

 

 

 

 

 

 

 

 

 

By:

Centerbridge GP Investors, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lance West

 

 

 

Name:

Lance West

 

 

 

Title:

Senior Managing Director

 

24

--------------------------------------------------------------------------------


 

 

CB BU INVESTORS III, L.L.C.

 

 

 

 

By:

Centerbridge Associates, L.P., its manager

 

 

 

 

 

 

 

 

 

 

By:

Centerbridge GP Investors, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lance West

 

 

 

Name:

Lance West

 

 

 

Title:

Senior Managing Director

 

 

 

 

 

 

 

 

 

BLACKSTONE CAPITAL PARTNERS V L.P.

 

 

By:

Blackstone Management Associates V L.L.C., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

BMA V L.L.C., its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Chinh E. Chu

 

 

 

Name:

Chinh E. Chu

 

 

 

Title:

Senior Managing Director

 

 

 

 

 

 

 

 

 

BLACKSTONE CAPITAL PARTNERS V-AC L.P.

 

 

By:

Blackstone Management Associates V L.L.C., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

BMA V L.L.C., its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Chinh E. Chu

 

 

 

Name:

Chinh E. Chu

 

 

 

Title:

Senior Managing Director

 

25

--------------------------------------------------------------------------------


 

 

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP V L.P.

 

 

 

 

By:

BCP V Side-by-Side GP L.L.C., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Chinh E. Chu

 

 

 

Name:

Chinh E. Chu

 

 

 

Title:

Senior Managing Director

 

 

 

 

 

 

 

 

 

BLACKSTONE PARTICIPATION PARTNERSHIP V L.P.

 

 

 

 

 

 

By:

BCP V Side-by-Side GP L.L.C., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Chinh E. Chu

 

 

 

Name:

Chinh E. Chu

 

 

 

Title:

Senior Managing Director

 

26

--------------------------------------------------------------------------------

 

OUTSIDE STOCKHOLDERS:

 

 

 

EREF SPECIAL SITUATIONS, LLC

 

 

 

By:

East Rock Endowment Fund, LP, its managing member

 

 

 

 

 

By:

East Rock Capital GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Adam Shapiro

 

 

Name:

Adam Shapiro

 

 

Title:

Managing Principal

 

 

 

 

 

EAST ROCK FOCUS FUND, L.P.

 

 

 

By:

East Rock Focus Fund GP, LLC, its general partner

 

 

 

By:

/s/ Adam Shapiro

 

 

Name:

Adam Shapiro

 

 

Title:

Managing Principal

 

 

 

 

 

DAVY GLOBAL OPPORTUNITIES FUND PLC

 

 

 

By:

/s/ Eamonn Doyle

 

Name:

Eamonn Doyle

 

Title:

Director

 

 

 

 

 

LF MOBY LLC

 

 

 

By: Stone Manager Corp, its Manager

 

 

 

By:

/s/Richard S. LeFrak

 

Name:

Richard S. LeFrak

 

Title:

President

 

[Signature Page — Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

THE WELLCOME TRUST LIMITED, AS TRUSTEE OF THE WELLCOME TRUST

 

 

 

By:

/s/ Nick Moakes

 

Name:

Nick Moakes

 

Title:

Head of Public Markets

 

 

 

 

 

 

 

/s/ Raymond Barbone

 

RAYMOND BARBONE

 

 

 

 

 

/s/ Scott Skorobohaty

 

SCOTT SKOROBOHATY

 

 

 

 

 

/s/ Rishi Bansal

 

RISHI BANSAL

 

 

 

 

 

/s/ Eugene DeMark

 

EUGENE DEMARK

 

 

 

 

 

/s/ Sue M. Cobb

 

SUE M. COBB

 

 

 

 

 

Cobb Family Twenty-Second Century Fund I, created under a trust agreement dated
December 28, 1992

 

 

 

By:

/s/ Sue M. Cobb

 

Name:

Sue M. Cobb

 

Title:

Treasurer

 

 

 

 

 

 

 

Cobb Family Foundation, Inc.

 

 

 

 

 

By:

/s/ Sue M. Cobb

 

Name:

Sue M. Cobb

 

Title:

President

 

28

--------------------------------------------------------------------------------


 

MANAGEMENT STOCKHOLDERS:

 

 

 

/s/ John A. Kanas

 

John Adam Kanas

 

 

 

 

 

/s/ Rajinder P. Singh

 

Rajinder P. Singh

 

 

 

 

 

/s/ Douglas Pauls

 

Douglas Pauls

 

 

 

 

 

/s/ John Bohlsen

 

John Bohlsen

 

 

 

 

 

KANAS 2010 ANNUITY TRUST

 

 

 

 

 

By:

/s/ John Kanas

 

 

Name: John Kanas

 

 

Title:

 

 

 

BOHLSEN 2010 ANNUITY TRUST

 

 

 

 

 

By:

/s/ John Bohlsen

 

 

Name: John Bohlsen

 

 

Title:

 

[Signature Page — Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

COMPANY:

 

 

 

BANKUNITED, INC.

 

 

 

 

 

By:

/s/ Douglas J. Pauls

 

 

Name: Douglas J. Pauls

 

 

Title:

 

[Signature Page — Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

Name and Address of the Company and the Stockholders

 

If to the Company:

 

BankUnited, Inc.

14817 Oak Lane

Miami Lakes, FL 33016

Attention: John A. Kanas

Facsimile: (866) 509-1301

 

With copies (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY  10036

Attention:  Richard Aftanas

Facsimile No.:  (212) 735-2000

 

If to a Carlyle Stockholder:

 

c/o The Carlyle Group

520 Madison Avenue

New York, NY 10022

Attention: John Redett

Facsimile: 212-813-4789

 

With copies (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Maripat Alpuche

Facsimile: 212-455-2502

 

If to a Centerbridge Stockholder:

 

c/o Centerbridge Partners, L.P.

375 Park Avenue, 12th Floor

New York, NY 10152

Attention: Lance West

Facsimile: 212-672-4562

 

With copies (which shall not constitute notice) to:

 

[Signature Page — Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Wilson S. Neely

Facsimile: 212-455-2502

 

New York Life Capital Partners

51 Madison Avenue, Suite 1600

New York, NY  10010

Attention: Amanda Parness

Facsimile No.: (212) 576-5591

Email:

amanda_parness@nylim.com

 

nylcap-reporting@nylim.com

 

If to a WL Ross Stockholder:

 

WL Ross & Co. LLC

1166 Avenue of the Americas

New York, NY 10036

Attention: Michael J. Gibbons

Chief Financial Officer

Facsimile: (212) 317-4891

 

With copies (which shall not constitute notice) to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Nicholas G. Demmo

Matthew M. Guest

Facsimile: (212) 403-2000

 

If to a Blackstone Stockholder:

 

c/o The Blackstone Group

345 Park Avenue

New York, NY 10154

Attention: Chinh E. Chu

Facsimile: 212-583-5722

 

With copies (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Wilson S. Neely

 

--------------------------------------------------------------------------------


 

Facsimile: 212-455-2502

 

If to an applicable Outside Stockholder:

 

LF Moby LLC

c/o LeFrak Organization, Inc.

40 West 57th Street, 23rd Floor

New York, NY 10019

Attention: Harrison T. LeFrak

E-Mail: hlefrak@lefrak.com

Facsimile: (212) 708-6611

 

The Wellcome Trust Limited as trustee of The Wellcome Trust

Gibbs Building

215 Euston Road

London, NW1 2BE

United Kingdom

Attention: Head of Investment Services

E-mail: investments@wellcome.ac.uk

Facsimile: + 44-20-7611-7268

 

Davy Global Opportunities Fund Plc

C/O Greenaap Consultants

66 Merrion Square

Dublin 2

Ireland

Tel: + 353-1-662-0390

Attention: Karen O’Mahony

E-Mail: Karen@greenaap.ie

 

EREF Special Situations, LLC

c/o East Rock Capital GP, LLC

10 East 53rd Street, 31st Floor

New York, NY 10022

Attention: Michael Marks

E-Mail: mmarks@eastrockcap.com

Facsimile: (212) 624-0231

 

East Rock Focus Fund, LP

c/o East Rock Focus Fund GP, LLC

10 East 53rd Street, 31st Floor

New York, NY 10022

Attention: Michael Marks

E-Mail: mmarks@eastrockcap.com

Facsimile: (212) 624-0231

 

--------------------------------------------------------------------------------


 

If to a Management Stockholder:

 

At the address appearing in the personnel records of the Company for the
Management Stockholder or at such other address as the Management Stockholder
may hereafter designate in writing.

 

With copies (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY  10036

Attention:  Richard Aftanas

Facsimile No.:  (212) 735-2000

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.9 — EXCLUDED PERSONS

 

Excluded Persons

 

Related Member(s)

New York Life Capital Partners IV, L.P., and its Affiliates

 

CB BU Investors, L.L.C.

New York Life Capital Partners IV-A, L.P., and its Affiliates

 

CB BU Investors II, L.L.C.

 

--------------------------------------------------------------------------------
